Citation Nr: 0737689	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis, 
to include as secondary to service-connected asthma.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to service-
connected asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                    


FINDINGS OF FACT

1.  The medical evidence does not show arteriosclerosis 
during service or for many years thereafter; there is no 
competent evidence of a nexus between arteriosclerosis and 
service; there is no competent evidence to show that 
arteriosclerosis was caused or aggravated by the veteran's 
service-connected asthma, to include steroid therapy for 
same.  

2.  The medical evidence does not show chronic obstructive 
pulmonary disease (COPD) during service or for many years 
thereafter; there is no competent evidence of a nexus between 
COPD and service; there is no competent evidence to show that 
COPD was caused or aggravated by the veteran's service-
connected asthma, to include steroid therapy for same.

3.  Congress has prohibited the grant of service connection 
for disability on the basis that such disability resulted 
from disease attributable to the use of tobacco products 
during the veteran's active service for claims, such as the 
ones currently on appeal, filed after June 9, 1998.
CONCLUSIONS OF LAW

1.  Arteriosclerosis was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
therein; the veteran's arteriosclerosis is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007). 

2.  COPD was not incurred in or aggravated during active 
service; the veteran's COPD is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1103, 1110, 1112, 1113, 1137 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2003 and April 2006 letters sent to the veteran by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2003 and April 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in her possession 
and that she received notice of the evidence needed to 
substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, the April 2006 
letter informed her about how VA determines effective dates 
and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2006, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claims for service connection for 
arteriosclerosis and COPD, both to include as secondary to 
service-connected asthma.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this timing defect in Pelegrini 
notice affected the essential fairness of the adjudication, 
and thus, the presumption of prejudice is rebutted.  Sanders, 
supra.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claims by 
VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in July 2003 and December 2005 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The physician who performed these evaluations 
included nexus opinions addressing the nexus questions at 
hand.  The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of arteriosclerosis and/or COPD.  The 
records show that in March 1961, the veteran underwent a 
resignation examination.  At that time, the veteran's heart 
was clinically evaluated as "normal."  The veteran's lungs 
and chest were clinically evaluated as "abnormal," and it 
was noted that the veteran had a biopsy scar on her right 
breast.  A chest x-ray was reported to be normal.  It was 
indicated that the veteran had asthma and shortness of breath 
which developed during her stay in Japan.  It was also noted 
that the veteran was taking medication for her asthma and was 
experiencing good relief.  (As noted above, service 
connection is in effect for asthma; the pulmonary disease on 
appeal is COPD.)

VA Medical Center (VAMC) outpatient treatment records, dated 
from May 1997 to March 2001, show that in January 2000, the 
veteran underwent an evaluation.  At that time, it was noted 
that the veteran had had an episode of pneumonia in 1999 and 
that since that time, she had been taking oxygen due to 
hypoxia.  The assessment was COPD.  

In March 2002, the veteran underwent a VA examination.  At 
that time, she stated that during service, she was diagnosed 
with asthma.  According to the veteran, following her 
discharge, she was treated with corticoids and her asthma 
improved.  She indicated that five or six years ago, she 
started treating her asthma with nasal inhalers and corticoid 
by oral inhalers.  The veteran noted that in October 1999, 
she had a severe episode of pneumonia and was subsequently 
diagnosed with COPD.  She reported that she had a long 
history of heavy smoking, beginning when she was 20 years 
old.  According to the veteran, she had quit smoking 17 years 
ago, but lately, she smoked one pack a day.  On the day of 
the March 2002 VA examination, the veteran had a chest x-ray 
which was reported to show COPD changes and arteriosclerosis.  
Following the physical examination and a review of the 
veteran's x-ray, the examiner diagnosed the veteran with the 
following: (1) chronic stable bronchial asthma, and (2) COPD, 
with recent exacerbation.  The examiner opined that the 
veteran's COPD was due to her chronic smoking.  

By a June 2002 rating action, the RO granted the veteran's 
claim of entitlement to service connection for asthma and 
assigned a 30 percent disability rating.    

In April 2003, the veteran filed claims for service 
connection for arteriosclerosis and COPD, both to include as 
secondary to service-connected asthma.  

In June 2003, the RO received VAMC outpatient treatment 
records, dated from June 1997 to May 2003.  The records show 
that in October 1999, the veteran had chest x-rays taken.  
The x-rays were interpreted as showing arteriosclerotic 
vascular disease and COPD.  

A VA examination was conducted in July 2003.  At that time, 
the veteran stated that in 1999, she was diagnosed with COPD 
after an episode of pneumonia.  According to the veteran, she 
had a long history of smoking and smoked about one pack per 
day for about 50 years, until quitting about 15 years ago.  
The veteran indicated that a recent x-ray confirmed that she 
had arteriosclerosis of the aorta.  She noted that she did 
not have any symptoms of the arteriosclerosis, and she denied 
any history of coronary artery disease, heart attacks, 
peripheral vascular disease, or carotid stenosis.  Following 
the physical examination and a review of the veteran's x-
rays, the examiner diagnosed the veteran with the following: 
(1) bronchial asthma, found, (2) COPD, found, and (3) 
arteriosclerosis, not found.  In regard to the veteran's 
COPD, the examiner opined that it was less likely than not 
that the veteran's COPD was secondary to her asthma.  The 
examiner noted that he based his opinion on the fact that the 
veteran had a long history of smoking and that she developed 
the COPD due to the chronic smoking, not to the asthma.  The 
examiner further opined that the veteran's arteriosclerosis, 
which was asymptomatic and only a radiological finding, was 
not secondary to the asthma because asthma was not one of the 
risk factors for arteriosclerosis in relation to the veteran.  
According to the examiner, most likely, the arteriosclerosis 
was secondary to the veteran's age and her long history of 
smoking, but not due to the asthma.       

In February 2004, the RO received VAMC outpatient treatment 
records, dated from July to October 2003.  The records 
reflect that in October 2003, the veteran had chest x-rays 
taken.  The x-rays showed that the lungs were free of active 
infiltrates.  There were chronic interstitial changes 
present, bilaterally.  The pulmonary vascularity was normal.  
The heart was of normal size showing a left ventricular 
configuration.  Calcification was present of the arch portion 
of the aorta and descending aorta.  The diagnoses were COPD 
and arteriosclerosis.  There was no evidence of cardiac 
decompensation or pneumonia.  

In October 2005, a hearing was conducted at the RO.  At that 
time, the veteran testified that while she was stationed in 
Japan, she had to work in a windowless closed building that 
had a very high level of security.  The veteran stated that 
she spent a considerable amount of time in a vault sorting 
through documents.  She indicated that the personnel were 
allowed to smoke and that the she had to work in smoke-filled 
rooms and use smoke-filled bathrooms.  According to the 
veteran, at present, she took medications for her service-
connected asthma and it was her contention that the 
medications that she took for asthma caused her to develop 
COPD and arteriosclerosis.  She reported that she took 
steroids which caused her to have difficulty breathing and 
that put more stress on her lungs and heart.  The veteran 
testified that she was first diagnosed with COPD and 
arteriosclerosis in 1999.  

In December 2005, the veteran underwent a VA examination.  At 
that time, the examining physician stated that in October 
2004, the veteran developed chest pain following a motor 
vehicle accident where her car was hit on the right side and 
she sustained blunt chest trauma by the airbag.  Subsequent 
evaluation noted no evidence of fracture.  VAMC outpatient 
treatment records showed that in February 2005, the veteran 
was evaluated by a cardiologist who noted no evidence of 
coronary disease with possible history suggesting myocardial 
contusion.  At present, the veteran denied chest pain, but 
she indicated that she had shortness of breath.  She stated 
that she took medications for her asthma.  The examiner noted 
that in December 2004, the veteran underwent myocardial 
perfusion imaging which was reported to be a normal study.  
No abnormality was seen.  A treadmill test was also performed 
and the veteran exercised for two minutes and 15 seconds 
using manual protocol, achieving maximum heart rate of 13 
beats per minute.  She achieved maximum blood pressure of 
150/94.  The exercise was stopped because maximum heart rate 
was attained.  No sinus tachycardia (ST) changes and no 
arrhythmia on electrocardiogram (EKG).  According to the 
examiner, in November 2005, the veteran had a chest x-ray.  
The x-ray showed that the veteran's cardiac size was of the 
upper limits of normal.  Arteriosclerotic changes were in the 
aorta.  Both lungs were over aerated, compatible with COPD.  
Following the physical examination and a review of the 
veteran's x-rays, the examiner diagnosed the veteran with 
arteriosclerotic heart disease, not found, and COPD, not 
secondary to medication for service-connected asthma.  The 
examiner indicated that following a careful review of the 
claims file, the veteran's medical record, and current 
findings, it was his medical opinion that the veteran did not 
have arterosclerotic heart disease based on the recent 
myocardial perfusion study.  According to the examiner, the 
EKG, dated in December 2004, was also noted to be a normal 
EKG except for decreased left ventricular diastolic 
compliance and mild left atrial enlargement.  Thus, there was 
no condition of arteriosclerotic heart disease secondary to 
medication for service-connected asthma.  The examiner 
further opined that with regard to COPD, COPD did not arise 
from asthma medications.  COPD was a condition characterized 
by airflow limitation that was not fully reversible.  Airflow 
limitation was both progressive and associated with abnormal 
inflammatory response of the lungs to noxious particles or 
gases.  Symptoms, functional abnormalities, and complications 
could be explained on the basis of the underlying 
inflammation and resulting pathology.  In contrast, asthma 
was an inflammatory disease of the airways characterized by 
increased responsiveness of the trachea and bronchi to 
various stimuli and manifested by widespread narrowing of the 
airways with changes in severity either spontaneously or as a 
result of therapy.  The examiner opined that the veteran's 
current COPD was more likely than not the result from her 50 
year history of smoking.    


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arteriosclerosis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for arteriosclerosis 
and COPD, both to include as secondary to her service-
connected asthma or treatment (steroids) for same.  

The veteran's service medical records are negative for any 
complaints or findings or arteriosclerosis and/or COPD.  The 
records show that upon the veteran's March 1961 resignation 
examination, the veteran's heart was clinically evaluated as 
"normal."  In addition, the reason why the veteran's lungs 
and chest were clinically evaluated as "abnormal," was 
because of a biopsy scar on her right breast, not because of 
any diagnosed COPD.  The Board also notes that a chest x-ray 
was reported to be normal.   

In October 1999, approximately 38 years after the veteran's 
separation from the military, the veteran was first diagnosed 
with arteriosclerosis and COPD.  A chest x-ray, taken in 
October 1999, was reported to show arteriosclerotic vascular 
disease and COPD.  However, there is no medical evidence or 
competent opinion of record which links either the veteran's 
arteriosclerosis or COPD to her period of active military 
service.  Rather, the veteran's arteriosclerosis and COPD 
have been primarily linked to her 50 year history of smoking.    

As stated above, the first medical evidence of record of 
either arteriosclerosis or COPD is in October 1999, over 38 
years after the veteran's separation from the military.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In addition, there is also no competent medical evidence 
showing that either the veteran's arteriosclerosis or COPD 
was caused or made worse by her service-connected asthma.  In 
the July 2003 VA examination report, the examiner opined that 
the veteran's arteriosclerosis, which was asymptomatic and 
only a radiological finding, was not secondary to the 
veteran's asthma.  The examiner further opined that it was 
less likely than not that the veteran's COPD was secondary to 
her asthma.  Rather, the examiner linked the veteran's 
arteriosclerosis and COPD to the veteran's history of 
smoking.  The examiner also linked the veteran's 
arteriosclerosis to her age.  Moreover, in the December 2005 
VA examination report, the examiner opined that the veteran's 
COPD was not secondary to medication that the veteran took 
for her asthma.  The examiner further opined that there was 
no condition of arteriosclerotic heart disease secondary to 
medication for service-connected asthma.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra; Mercado-Martinez v. West, supra.  In 
this case, while the most recent VA examination ruled out a 
current diagnosis of arteriosclerosis based on the recent 
myocardial perfusion study, there is ample radiological 
evidence of record that shows a diagnosis of 
arteriosclerosis, first diagnosed in 1999.  As with the claim 
for service connection on a direct incurrence basis, the 
primary impediment to secondary service connection is the 
absence of a competent opinion that supports a finding that 
the veteran's service-connected asthma caused or aggravated 
her arteriosclerosis.  Likewise, the primary impediment to 
secondary service connection for COPD is the absence of a 
competent opinion that supports a finding that the veteran's 
service-connected asthma caused or aggravated her COPD.  In 
view of the foregoing, secondary service connection is not 
warranted for either arteriosclerosis or COPD.  38 C.F.R. 
§ 3.310; Allen, supra. 

The Board has considered the veteran's statements to the 
effect that her arteriosclerosis and COPD are either linked 
to her period of active military service, or, in the 
alternative, that her arteriosclerosis and COPD were caused 
or aggravated by her service-connected asthma.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, supra.  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, her opinion that she currently has 
arteriosclerosis and COPD that are either linked to her 
period of active military service, or, in the alternative, 
was caused or aggravated by her service-connected asthma, is 
not competent evidence.  

To the extent that the veteran's testimony from the October 
2005 hearing is offered to show that the veteran's 
arteriosclerosis and/or COPD are related to in-service 
exposure to smoking, the Board notes that even if the 
veteran's smoking in service contributed to her COPD and/or 
arteriosclerosis, Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002).  Therefore, as a matter of law, any claims received by 
VA after June 9, 1998 are subject to this restriction.  In 
this case, the appellant filed her claims in April 2003 and 
July 2003.  Service connection on the basis of tobacco use in 
service is therefore precluded as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, as stated above, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, her own opinions on medical diagnoses or causation 
are not competent.  See Espiritu, supra.  In this regard, 
upon a review of the competent medical evidence of record, 
there is no competent medical evidence of record which 
relates either the veteran's arteriosclerosis or COPD to her 
period of active military service, to specifically include 
any in-service exposure to smoking.  Rather, the competent 
medical evidence of record has linked the veteran's 
arteriosclerosis and COPD to her own history of smoking.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arteriosclerosis, to include as 
secondary to service-connected asthma.  The Board also 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for COPD, to 
include as secondary to service-connected asthma.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for arteriosclerosis, to 
include as secondary to service-connected asthma, is denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to service-
connected asthma, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


